Order, Family Court, New York County (Jody Adams, J.), entered March 22, 2005, which, to the extent appealed from, determined that respondent father’s consent to adoption was not required, unanimously affirmed, without costs.
The evidence established that respondent father failed to provide consistent financial support for his daughter and did not maintain “substantial and continuous or repeated contact with the child” within the meaning of Domestic Relations Law § 111 (1) (d) (see Matter of Maxamillian, 6 AD3d 349, 351 [2004]).
We have considered and rejected said respondent’s remaining contentions. Concur—Buckley, P.J., Marlow, Sweeny, Catterson and McGuire, JJ.